DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 10949548.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A device comprising: one or more processors configured to: receive, from a point of resiliency associated with a blockchain network, a first set of endorsed data associated with the blockchain network; compare the first set of endorsed data to a second set of endorsed data maintained by a particular peer associated with the blockchain network; determine, based on the comparing, that the first set of endorsed data differs from the second set of endorsed data; and modify the second set of endorsed data, maintained by the particular peer, based on the first set of endorsed data received from point of resiliency associated with the blockchain network” (claim 1, instant application) is analogous/broader to/than 
“A device comprising: a non-transitory computer-readable medium storing a set of processor-executable instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to: commit first data to a first ordered set of endorsed data that is synchronized, by a first peer of a particular blockchain network, with at least a second ordered set of endorsed data that is maintained by a second peer of the particular blockchain network; determine that operation of the first peer has stopped, while the second peer continues operation; resume operation of the first peer with a third ordered set of endorsed data that is mismatched with the second ordered set of endorsed data; obtain a synchronization resource from a point of resiliency in the particular blockchain network; obtain a genesis block of the particular blockchain network from the point of resiliency; identify a source for accessing a copy of the first ordered set of data or the second ordered set of data based on configuration information from the genesis block; update the third ordered set of endorsed data, including updating the third ordered set of endorsed data based on the copy of the first ordered set of data or the second ordered set of data obtained from the source, to match with the second ordered set of endorsed data using the synchronization resource obtained from the point of resiliency; and commit second data to the third ordered set of endorsed data, in lieu of the first ordered set of endorsed data, based on resuming operation of the first peer with the third ordered set of endorsed data” (claim 1, patent 10949548).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (20180374173).
Regarding claims 1, 8, and 15, Chen teaches 1. A device comprising: one or more processors configured to: / 8. A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to:/ 15. A method, comprising (abstract, par.89-95):
receive, from a point of resiliency associated with a blockchain network, a first set of endorsed data associated with the blockchain network (par.89-91, receive blockchain data); 
compare the first set of endorsed data to a second set of endorsed data maintained by a particular peer associated with the blockchain network (par.89-91, compare heights to determine synchronized); 
determine, based on the comparing, that the first set of endorsed data differs from the second set of endorsed data; and modify the second set of endorsed data, maintained by the particular peer, based on the first set of endorsed data received from point of resiliency associated with the blockchain network (par.89-93, request synchronization).
Regarding claims 2, 9, and 16, Chen teaches wherein the one or more processors are further configured to: identify the point of resiliency associated with the blockchain network by identifying a genesis block associated with the blockchain network, wherein the genesis block indicates the point of resiliency (par.76-78, 86-88, 123-127).
Regarding claims 3 and 10, Chen teaches wherein the particular peer associated with the blockchain network is a first peer, wherein the point of resiliency includes a second peer associated with the blockchain network (par.82-89, 115-127).
Regarding claims 4, 11, and 17, Chen teaches wherein the one or more processors are further configured to: identify an interruption in operation of the particular peer; and identify a resumption of operation of the particular peer after the interruption in operation of the first peer, wherein comparing the first set of endorsed data to the second set of endorsed data is performed based on identifying the resumption of operation of the particular peer after the interruption in operation of the first peer (par.130-146).
Regarding claims 5, 12, and 18, Chen teaches wherein determining that the first set of endorsed data differs from the second set of endorsed data includes determining that the first set of endorsed data includes particular endorsed data not included in the second set of endorsed data, and wherein modifying the second set of endorsed data includes adding at least the particular endorsed data to the second set of endorsed data (par.89-95).
Regarding claims 6, 13, and 19, Chen teaches identify a third set of endorsed data that corresponds to a previous version of the first set of endorsed data, wherein modifying the second set of endorsed data is further based on the identified third set of endorsed data (par.68-71, 89-95).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Vouk (20200007313).
Regarding claims 7, 14, and 20, Chen does not expressly disclose, however, Vouk teaches wherein modifying the second set of endorsed data includes modifying an order of the second set of endorsed data (par.30-34, 53-56).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Chen to modify an order as taught by Vouk.
One of ordinary skill in the art would have been motivated to perform such a modification to maintain the consistency of the blockchain based on the endorsed data (Vouk, par.26-35, 49-55, 65-69).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419